DETAILED ACTION
	This office action is responsive to amendment filed on 12/21/2020.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Amendment
	The Examiner has acknowledged the amended claims 1, 8, and 15.
    
Response to Arguments
Applicant’s arguments, see amendment, filed 12/21/2020, with respect to claims 1, 3, 5 – 8, 10, 12 – 15, 17, and 19 - 20 have been fully considered and are persuasive. The rejection of claims 1, 3, 5, 6 – 8, 10, 12 – 15, 17, and 19 - 20 has been withdrawn.


Reasons for Allowance
This communication warrants no Examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks with respect 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/YVES DALENCOURT/Primary Examiner, Art Unit 2457